DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5, 7-8, 14 and 20-28 examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
Election/Restrictions
Newly submitted claim 30 is directed to claim 1, wherein claim 1 was elected to be withdrawn from examination in the Response to Election/Restriction of 11/28/2018, wherein claim 1 was withdrawn, and subsequently in the response of 9/21/202. Claim 1 was canceled.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5, 7-8, 14 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goedhart in view of Winter, Fiore, CRMI, Hartman, Kamarel (6,194,009), Huang, FDA and Georgi.
Goedhart: The Composition of Human Milk as a Model for the Design of Infant Formulas;  Nutrition Research Reviews (1994), 7, 1-23.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Fiore: Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010; at 

CMRI: CRM Institute Inc.: Protein: Amino Acid Requirement for Infants and Children; Copyright 2010 CMR Institute, Inc. All rights reserved.

Hartman: Method for analyzing and treating human milk and system therefore; WO2006026879A1; published: 3/16/2006.

Huang: De behoefte aan essentiële aminozuren van zuigelingen; published 26 September 2012.

FDA: 50 FR 1840, Jan. 14, 1985, as amended at 67 FR 9585, Mar. 4, 2002.

Georgi: Preterm Milk Formula; WO 2011/144340; published 11/24/2011.






Independent claim 5
Multiple formulas for infants (i.e. a system)
Goedhart teaches about methods of modeling synthetic nutritional compositions for infants, wherein such formulas are fed to infants for the first two months (see Title and the 1st para. of Protein Quality), which provides the use of synthetic nutritional compositions for infants up to 1 month of age.
Goedhart provides that more than one formula is used (see at least the Protein Quality section, which encompasses system (i.e. a set). 
Throughout Goedhart the reference compares a variety of formulas based on individual types of nutrition, which encompasses multiple specific formulas.

Gender Specific
The claims are toward a food product, which means that the gender of the consumer is a matter of intended use, which given a similar composition, infant formulas, one in the art would expect that it would have similar intended uses.

Further, Goedhart teaches that nutritional infant formulas are modeled to human breast milk (ti.), which encompasses that their use is for male and females because the various small set of permutations is so small (male specific, female specific, or gender neutral) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 


See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Formulas for male and female infants encompasses formulas for males and formulas for females as claimed, however the teaching above is not explicit on this matter.
In the alternative, Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females; and Fiore also teaches about using nutritional infant formulas and that human breast milk is gender specific (see entire short article), meaning that the nutritional content differs between males and females.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Goedhart, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because: 





Goedhart teaches that synthetic infant formulas are modeled to human breast milk for infants, which encompasses that there use is for males and females because the set of permutations of gender types for infants (male specific, female specific, or gender neutral) is so small that it is as comprehensive and fully as if it had written the name of each permutation;
the combination of Winter and Fiore provides that human breast milk is beneficially gender specific, which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents; and 
the claims are toward a food product, which means that the gender of the consumer is a matter of intended use, which given a similar composition, infant formulas, one in the art would expect that it would have similar intended uses.

No soy protein
Goedhart does not teach the use of soy protein, only discusses the use of human and bovine, whey and casein, types of protein (see pgs. 3-7).  Therefore Goedhart provides that nutritional infant formulas do not including soy protein, as claimed.

Amino Acid
The modified teaching above makes obvious the use of gender specific nutritional infant formula, however, does not discuss wherein a concentration of at least one amino acid, such as leucine, is adapted based on that found in human milk.

CRMI also teaches about modifying nutritional formulations for infants that are 0-6 months old, and further provides that the requirement of indispensable amino acids, like leucine, are based on its content in human milk (see the short article, including the paras. at the top and Table within).
Further, Hartman provides that synthetic nutritional formulas are made by fortifying donor milk with the same amounts of nutrients in mother’s milk (See para, starting”: According to the process of this invention however…”).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of modifying nutritional formulations for infants, as Goedhart, to include a concentration of leucine that is adapted based on that found in human milk, as claimed, because CRMI illustrates that the art finds a concentration of leucine that is adapted based on that found in human milk as being suitable for similar intended uses, including methods of modifying nutritional formulations for infants; and Hartman provides that nutritional formulas are made by fortifying donor milk with the same amounts of nutrients in mothers milk; which further provides that such a thing was known to have been done. See MPEP 2144.07.

Amount of amino acids
The modified teaching does not discuss the specifically claimed amounts of amino acids in each of two infant formulas.



Kamarel provides making multiple formulas (ab.), wherein a range of each claimed amino acid is provided (Table 1C) because it is useful (8, 8+).  This shows that any single point within that range is optional for use in a combination of multiple infant formulas, which encompasses the use of multiple formulas wherein each have a different value for each amino acid.

Kamarel, provides amounts of leucine, threonine and tyrosine in formula, based on about mg/100 kcal (see Table 1C), wherein 100 kcal is equal to about 150 g (See Table 1B), which convert to:
about 114-228 mg/100 g of leucine;
about 51.3-102.6 mg/100 g of threonine; and
about 88-176.66 mg/100 g of tyrosine.

Kamarel’s amount of tyrosine is taught as being combined with phenylalanine, therefore the simple math conversion, allowed for at least 1 mg to be contributed to the phenylalanine.
Huang also teaches methods of administering amino acids to 1 month old infants, and further provides that the amounts of leucine is from 90 to 167 mg/100 g; and the amount of threonine is from 41 to 76 mg/100 g (see Table 2).
Huang also provides that the amounts of tyrosine fed to infants at an age of less than 37 weeks is from about half of 166 mg/100 g (see pg. 48 in its entirety).

Therefore, the combination of Kamarel and Huang encompasses the claim of: 
leucine in amounts of 84.0 to 438.5 for one formula and 92.6 to 352.8 mg/100 g for another, as claimed;
threonine in amounts of 41.7 to 306.2 mg/100 g in one formula and 43.6 to 229.1 mg/100g in another; 
tyrosine in amounts of 30.4 to 160.1 in one formula and 23.4 to 160.1 mg/100 g in another.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making multiple infant formulas with amino acids, as the modified teaching above, to include the specifically claimed amounts of amino acids in each of two infant formulas, as claimed, because the combination of Kamarel and Huang illustrates that the art finds encompassing amounts of amino acids as being suitable for similar intended uses, including methods of making multiple infant formulas with amino acids (see MPEP 2144.07).

Ratio of threonine and tyrosine
The modified teaching, in Kamarel, provides that multiple formulas are made (ab.) using essential amino acids, of Table 1C, wherein the amounts of threonine and tyrosine convert to: 
about 51.3-102.6 mg/100 g of threonine; and
about 88-176.66 mg/100 g of tyrosine (as discussed above).



This shows that multiple formulas are made having threonine in ratios of about 1-2, which encompasses the claim of a ratio of the concentration of threonine between two nutritional compositions of 1:1.008 to 1:1.71, because when one composition is made having the lower limit of about 51.3 mg/100 g of threonine and another composition having the upper limit of about 102.6 mg/100 g of threonine, the ratio between two (i.e. multiple) compositions is about 1:2. 

Similarly, Kamarel provides a concentration of tyrosine between multiple compositions (i.e. one nutritional composition to another) is 1:1.004 to 1:6.8, because when one composition is made having the lower limit of about 88 mg100 g of tyrosine and another composition having the upper limit of about 176.66 mg/100 g of tyrosine, the ratio between two (i.e. multiple) compositions is about 1:2.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making multiple compositions having about 51.3-102.6 mg/100 g of threonine; and about 88-176.66 mg/100 g of tyrosine, as the modified teaching above, to include that in a first to second composition has a ratio of threonine of 1:7.1 to 1:1.008 and a ratio of tyrosine of 1:6.8 to 1:1.004, as claimed, because Kamarel, provides that multiple formulas are made using the essential amino acids of threonine and tyrosine in amounts wherein the lower and upper limits of the ranges of threonine and tyrosine encompasses the claimed amounts, therefore making multiple formula having any data point of the taught ranges would be known for use.


A label
Manufacturing of a food commonly involves packaging/systems of the food. Furthermore, providing a label in or said container/system with a message that states the serving size/dosage of the food product does not provide a technical feature to the invention. 
The printed matter on the label of the instantly claimed system is not integral to the function of the claimed article, for example, as opposed perhaps to a situation where the printed matter serves as an indicator for measurement, thus affecting the use and function of the article as a whole. In this case, the instant claim does not require any specific details about the dosage required, therefore, a label of a generic dose/serving size with nothing specific does not alter the or change the tangible, material functions of the article, namely those involving the product and the system it is part of.
Additionally, such a message stating that the product has dosage/serving size requirements, with no further instruction, would not patentably differ from the same article as taught above.

Therefore, such a label is not a patentable feature over the prior art, including wherein a nutritional system comprises: a label indicating dosage requirements of one synthetic nutritional composition and another, as claimed.

The modified teaching does not discuss product labels.


In the alternative, the FDA requires that labeling for all infant formulas provide dosage requirements, by regulating that a statement indicating that parents should consult their physicians about the use of infant formulas, such as "USE AS DIRECTED BY A PHYSICIAN" (see Title 21. I. 107.20 (f)). The FDA also provides the same criteria for indicia for systems with multiple formulas (see Title 21. I. 107.30).

The modified teaching provides for gender specific formulas for infants, including systems/kits comprising two different types of infant formula. Such a teaching includes nutritional information (i.e. dosages) for males and females. See the discussion above.
The modified teaching does not discuss the commonly known use of a label indicating nutritional information/dose/serving size for infant formulas.
Also, Georgi teaches methods of making/using kits for synthetic nutritional compositions for infants, wherein the system (pg. 12, line 5+) comprises instructions for use (pg.13, line 15). Georgi further teaches the use of a labeled indicating dosage requirements (line 9 or pg. 20).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using systems comprising multiple infant formulas, as the modified teaching above, to include a label with dosage requirements, as claimed, because the combination of FDA and Georgi illustrate that the art finds dosage labeling to be required/suitable for similar intended uses, including methods of using systems comprising multiple infant formulas (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Dependent Claims
As for claim 7, the modified teaching, in CMRI, provides the concentration of leucine that does not differ by gender for infants of 0 to 6 months of age (see Table 3). 

As for claim 8, the modified teaching above provides for multiple gender neutral synthetic nutritional compositions, wherein they are for infants of more than 1 month of age, as discussed above, and claimed.

As for claim 14, the modified teaching above provides the gender specific synthetic nutritional composition are infant formulas, as discussed above.

More on leucine (claims 20-21)
As for claims 20 and 21, the modified teaching, in the combination of Kamarel and Huang, provide from about 114-228 mg/100 g of leucine in one formula (Kamarel) and from 90 to 167 mg/100 g in another formula (Huang), which encompasses that the concentration of leucine: in one formula is 112.57 t7o 251.99 mg per 100g, as in claim 20; and in another is 109.08 to 209.78 mg per 100g, as in claim 21.



More on threonine (claims 22-23)
As for claims 22 and 23, the modified teaching, in the combination of Kamarel and Huang, provide about 51.3-102.6 mg/100 g of threonine in one formula (Kamarel) and in another formula from 41 to 76 mg/100 g of threonine (Huang), which encompasses concentration of threonine in: one formula is 54.39 to 136.85 mg per 100g, as in claim 22; and in another is 43.6 to 229.1 mg per 100g, as in claim 23.

More on tyrosine (claims 24-25)
As for claims 24 and 25, the modified teaching, in the combination of Kamarel and Huang, provide about 88-176.66 mg/100 g of tyrosine in one formula (Kamarel) and about half of 166 mg/100 g of tyrosine in another formula (Huang), which encompasses wherein the concentration of tyrosine: in one formula is 51.42 to 125.4 mg per 100g, as in claim 24; and in another formula is 43.14 to 101.3 mg per 100g, as in claim 25.  

More on ratios (claims 26-28)
As for claim 26, the modified teaching, in Kamarel, provides about 114-228 mg/100 g of leucine in formulas for infants (as discussed above), wherein the range is sufficiently broad to encompass a ratio of 1:2, therefore the claimed ratio of a leucine concentration between one nutritional composition and another of: 1:14 to 1:1.2, is made obvious.

As for claim 27-28, as discussed above, Kamarel, provides amounts of threonine and tyrosine in formula, based on about mg/100 kcal (see Table 1C), wherein 100 kcal is equal to about 150 g (See Table 1B), which convert to:

about 114-228 mg/100 g of leucine;
about 51.3-102.6 mg/100 g of threonine; and
about 88-176.66 mg/100 g of tyrosine.
the modified teaching, in Kamarel (as discussed as discussed above), provides amounts of threonine and tyrosine, wherein the range provides a ratio of about 1:2 for amounts of threonine; and a ratio of about 1:2 for amounts of tyrosine; which makes obvious:
a concentration of threonine between two nutritional compositions, of: 
1:1.08 to 1:1.34, as in claim 27, and
a concentration of tyrosine between two nutritional compositions, of:
1:1.08 to 1:1.3, as in claim 28, as discussed above.

Response to Arguments
 	It is asserted, that in the Office Action, Claims 5, 7, 8, 14 and 20-29 were rejected under 35 U.S.C. §103 as unpatentable over the combination of the following nine references: 
1. "The Composition Of Human Milk As A Model For The Design Of Infant Formulas: 
Recent Findings And Possible Applications," Nutrition Research Reviews 7:1-23 (1994) to Goedhart ("Goedhart") 
2. "Breast Milk Custom Formulated For Baby's Gender" to Winter ("Winter") 3. "Breast Feeding Benefits Boys' Brains," MedPage Today to Fiore ("Fiore") 4. "Protein: Amino Acid Requirement for Infants and Children" to CRM Institute Inc. 
("CRMF) 
5. W02006/026879 to Hartman ("Hartman") 6. U.S. Patent No. 6,194,009 to Kamarel ("Kamare') 6 
7. De behoefte aan essentiele aminozuren van zuigelingen, published 26 September 2012 to Huang ("Huang") 
8. 50 FR 1840 as amended at 67 FR 9585 ("FDA") 9. WO 2011/144340 to Georgi ("Georgi") 
Contrary to these nine references alone or in combination, amended independent Claim 5 recites, in part, a nutritional system comprising a female gender specific synthetic nutritional composition and a male gender specific synthetic nutritional composition and having the following formulation: 
(i) a ratio of the concentration of threonine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:7.1 to 1:1.008, and (ii) a ratio of the concentration of tyrosine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:6.8 to 1:1.004. 
As detailed in the specification, Applicant surprisingly identified a difference in the leucine and/or threonine and/or tyrosine concentration range found in human milk produced by mothers to girls up to 1 month postpartum in comparison to mothers to boys up to 1 month postpartum. 
Further, Applicant has surprisingly found that the mean concentration of leucine and/or threonine and/or tyrosine in human milk produced by mothers to boys was higher than that produced for mothers to girls up to 1 month postpartum. See specification, for example, page 1, lines 17-24. 
Notably, pages 8-9 of the Office Action assert that Kamarel teaches "about 51.3-102.6 mg/100 g of threonine; and about 88-176.66 mg/100 g of tyrosine." These amounts in Kamarel allegedly provide "ranges that are sufficiently broad enough to encompass the claimed ratios." However, these assertions are insufficient to establish obviousness of the claimed system. 
Specifically, the amended independent claim explicitly requires that the female gender specific nutritional composition has both of (i) a threonine concentration ratio of 1:7.1 to 1:1.008 and (ii) a tyrosine concentration ratio of 1:6.8 to 1:1.004, relative to the male gender specific nutritional composition. 
The Patent Office provides no reason whatsoever why the skilled artisan without hindsight would have somehow used the disclosures in Kamarel to make a plurality of compositions in which a first composition has both the minimum tyrosine and the minimum threonine disclosed by Kamarel and a second composition has both the maximum tyrosine and the maximum threonine disclosed by Kamarel. 
For example, even if the skilled artisan without hindsight would have made a first composition including the minimum tyrosine disclosed by Kamarel and a second composition including the maximum tyrosine disclosed by Kamarel, the Patent Office has provided no reason whatsoever that the skilled artisan would have further formulated the first composition to have the minimum threonine disclosed by Kamarel and further formulated the second composition to have maximum threonine disclosed by Kamarel. 
"Whether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful." 1 Indeed, the U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."2 Here, there is no such requisite rational underpinning to support the alleged obviousness of the claimed system in which the female gender specific nutritional composition has both of (i) a threonine concentration ratio of 1:7.1 to 1:1.008 and (ii) a tyrosine concentration ratio of 1:6.8 to 1:1.004, relative to the male gender specific nutritional composition. 
Therefore, amended independent Claim 5 and its dependent claims are novel, nonobvious, and distinguished from the cited references alone or in combination. Accordingly, the obviousness rejection should be reconsidered and withdrawn. 
In response, the examiner rewords this section of the rejection for further clarification on the topic.  Kamarel provides making multiple formulas (ab.), wherein a range of each claimed amino acid is provided (Table 1C) because it is useful (8, 8+).  This shows that any single point within that range is optional for use in a combination of multiple infant formulas, which encompasses the use of multiple formulas wherein each have a different value for each amino acid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). 






If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793